 Case 1:16-cr-00809-VM Document 596 Filed 03/23/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          3/23/2021
---------------------------------X
UNITED STATES OF AMERICA,        :
                                 :
                                 :                        16 CR 809(VM)
          -against-              :                     DECISION AND ORDER
                                 :
RANDY TORRES,                    :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

       On February 24, 2020, defendant Randy Torres (“Torres”)

was convicted after a three-week jury trial of one count of

racketeering conspiracy in violation of 18 U.S.C. § 1962(d),

in connection with his role in a criminal organization known

as the Rollin’ 30s. (See “Superseding Indictment,” Dkt. No.

303; Dkt. Entry dated February 24, 2020.) The Superseding

Indictment     also    included      notice   of   a   special    sentencing

factor as to this count, stemming from Torres’s alleged

participation in the September 19, 2015 murder of Nestor Suazo

(“Suazo”). (Superseding Indictment ¶ 12.)

       Pending before the Court is Torres’s motion for a new

trial pursuant to Federal Rule of Civil Procedure (“Rule”)

33(b)(1).      (See   “Motion,”      Dkt.   No.    577.)    The   Court    also

received the declaration of Torres’s counsel, Sam A. Schmidt,

and a memorandum of law in support of the Motion. (See Dkt.

Nos.    578,     579.)       The    Government     filed     an   opposition

(“Opposition,”        Dkt.    No.   589),   and    Torres    filed   a    reply


                                       1
 Case 1:16-cr-00809-VM Document 596 Filed 03/23/21 Page 2 of 6




memorandum of law in further support of his Motion (“Reply,”

Dkt. No. 592). For the reasons that follow, the Motion is

DENIED.

      When, as here, a defendant seeks relief under Rule 33

based on “newly discovered evidence,” she bears the burden of

showing:

     (1) that the evidence is “newly discovered after trial”;
     (2) that “facts are alleged from which the court can
     infer due diligence on the part of the movant to obtain
     the evidence”; (3) that “the evidence is material”; (4)
     that the evidence “is not merely cumulative or
     impeaching”; and (5) that “the evidence would likely
     result in an acquittal.”

United States v. James, 712 F.3d 79, 107 (2d Cir. 2013)

(quoting United States v. Owen, 500 F.3d 83, 88 (2d Cir.

2007)). To grant a Rule 33 motion, the trial court must

“harbor a real concern that an innocent person may have been

convicted.” United States v. Guang, 511 F.3d 110, 119 (2d

Cir. 2007) (internal citations and quotation marks omitted).

The trial court has “broad discretion” in deciding such

motions. United States v. Ferguson, 246 F.3d 129, 133 (2d

Cir. 2001) (quoting United States v. Sanchez, 969 F.2d 1409,

1413 (2d Cir. 1992)). Nevertheless, courts reviewing Rule 33

motions must exercise their discretion “sparingly” and grant

them “only with great caution and in the most extraordinary

circumstances.” Sanchez, 969 F.2d at 1414. “The ultimate test




                                 2
    Case 1:16-cr-00809-VM Document 596 Filed 03/23/21 Page 3 of 6




on a Rule 33 motion is whether letting a guilty verdict stand

would be a manifest injustice.” Ferguson, 246 F.3d at 134.

        The   basis     for   Torres’s       Motion   is    “newly   discovered

evidence” contained in an affidavit signed by co-defendant

Emil Matute (“Matute”) on October 12, 2020. (See “Affidavit,”

Dkt. No. 577-1.) In the Affidavit, Matute states that the

information he learned regarding the Suazo murder was relayed

to him secondhand. In particular, he explains that he was

“not     present    during     the   fight,”       and     “[e]verything     [he]

learned about the events,” he “heard from other people who

were talking about it.” (Affidavit ¶¶ 2-3.) Matute further

states, “I don’t remember who told me what,” and “I don’t

know if the people who told me about the incidents actually

saw or heard what happened or just heard it from others.”

(Id. ¶ 4.) This is significant because before trial, the

Government        had    argued   that       a   cooperating    co-defendant,

Nathaniel Rodriguez (“Rodriguez”), could testify about what

Matute     told    him    regarding      the     Suazo     murder    under   Rule

801(d)(2)(E) because Matute was a co-conspirator.1 Torres now


1   In particular, Rodriguez testified:

        I asked [Matute] like what led to the situation getting that big,
        and he told me that [Torres] got stabbed by Spaz, and Star got
        stabbed by Spaz as well. So [Matute] informed me that [Torres] told
        Fly to go get the gun out of the car, and they ran up -- well, Fly
        ran up Tremont and passed the gun to J Rocc and J Rocc shot [Suazo]
        and Spaz.

(Trial Tr. at 487:4-9.)


                                         3
    Case 1:16-cr-00809-VM Document 596 Filed 03/23/21 Page 4 of 6




argues     that   while   the   co-conspirator         exception     may   have

rendered Rodriguez’s testimony admissible, it did not do the

same for Matute’s testimony, which was inadmissible hearsay

within hearsay.

        The Court finds that the Affidavit does not entitle

Torres to a new trial under Rule 33. First, the Affidavit

does     not   constitute   “newly      discovered      evidence”     because

Torres was “aware of” the fact that Matute’s statements were

secondhand before trial. See Owen, 500 F.3d at 89–90 (“One

does not ‘discover’ evidence after trial that one was aware

of prior to trial.”). The Government argues, and defense

counsel does not dispute, that Torres was at the scene of the

fight where Suazo was murdered. Thus, Torres was “aware of”

the fact that Matute was not himself present, and therefore

any    information     Matute     relayed      regarding     the   fight    and

Suazo’s murder must have been learned indirectly.

        Indeed,   in   briefing    on       pretrial   in   limine   motions,

defense counsel argued that “it is clear that Mr. Torres is

linked to the murder of Mr. Suazo . . . only by unreliable

and inconsistent hearsay statements.” (Dkt. No. 421, at 7.2)

With respect to the testimony of one confidential informant

-- who, like Matute, “reported hearing” that Torres told



2 Because this filing is not paginated, the page numbers cited herein
refer to the page numbers of the PDF filed on ECF.


                                        4
    Case 1:16-cr-00809-VM Document 596 Filed 03/23/21 Page 5 of 6




another gang member to get the gun that was used to kill Suazo

-- Torres argued: “[w]ho, how, where and when he ‘report[ed]

hearing’ is unknown as is how many layers of hearsay were

involved.” (Id. at 7.) Thus, Torres was already “aware of”

the possibility that Matute’s statements contained hearsay

from unknown sources.3 Torres now argues that the Affidavit

makes that possibility a reality. But the Affidavit does not

definitively      establish    anything.        Instead,   the   Affidavit

indicates     only   the    possibility    that     Matute   learned    the

information       from     sources   other       than    co-conspirators.

(Affidavit ¶ 4 (Matute did not “remember who told [him]

what”).)     Thus,   the   Affidavit     does    not    constitute   “newly

discovered evidence” under Rule 33 because Torres already

knew that Matute’s statements might contain hearsay from

sources other than co-conspirators, and he therefore “cannot

claim that he ‘discovered’ that evidence only after trial.”

Owen, 500 F.3d at 91.

        Second, defense counsel has not alleged sufficient facts

from which the Court can infer due diligence. See James, 712




3 This fact is not belied by the Government’s statement in its in limine
motion that Matute “witnessed” the murder. (See Dkt. No. 395, at 29.) As
explained, because Torres was himself present, he knew that Matute was
not. This knowledge, together with his pretrial arguments regarding the
“unreliable and inconsistent hearsay statements” linking Torres to the
Suazo murder (Dkt. No. 421, at 6) are enough to establish that he already
knew or should have known that Matute’s statements might be based on
inadmissible hearsay.


                                     5
 Case 1:16-cr-00809-VM Document 596 Filed 03/23/21 Page 6 of 6




F.3d   at   107.   Defense   counsel   did,   as   referenced    above,

litigate the admissibility of co-conspirator statements like

Matute’s. However, Torres has made no showing regarding his

efforts to determine whether Matute learned about the Suazo

murder from co-conspirators. Thus the Court cannot infer due

diligence on his part with respect to discovering this “new

evidence.”

       The Court need not, and does not, address the remaining

factors. Because Torres fails to establish both that the

evidence is “newly discovered” and that due diligence on his

part can be inferred, he has not met his burden.

       Accordingly, it is hereby

       ORDERED that the motion of defendant Randy Torres for a

new trial under Federal Rule of Civil Procedure 33 (Dkt. No.

577) is DENIED.


SO ORDERED.

Dated: New York, New York
       23 March 2021
                                         _______________________
                                               Victor Marrero
                                                  U.S.D.J.




                                  6
